        Case 4:20-cv-00396-JTR Document 17 Filed 05/04/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

TANESSA NICOLE DOLLAR                                             PLAINTIFF

V.                         NO. 4:20CV00396-JTR

COMMISSIONER of
SOCIAL SECURITY ADMINISTRATION                                 DEFENDANT

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Defendant.

      DATED this 4th day of May, 2021.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
